American National Bankshares Inc. and Subsidiaries Consolidated Balance Sheets (Dollars in thousands, except share data) Unaudited December 31 ASSETS 2008 2007 Cash and due from banks $ 15,909 $ 18,155 Interest-bearing deposits in other banks 8,189 149 Securities available for sale, at fair value 133,695 145,159 Securities held to maturity 7,121 11,990 Total securities 140,816 157,149 Loans held for sale 1,764 1,368 Loans, net of unearned income 571,110 551,391 Less allowance for loan losses (7,824 ) (7,395 ) Net Loans 563,286 543,996 Premises and equipment, net 17,431 13,348 Other real estate owned 4,311 632 Goodwill 22,468 22,468 Core deposit intangibles, net 2,075 2,452 Accrued interest receivable and other assets 12,935 12,571 Total assets $ 789,184 $ 772,288 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Demand deposits noninterest-bearing $ 95,703 $ 99,231 Demand deposits interest-bearing 116,132 104,751 Money market deposits 56,615 50,254 Savings deposits 59,624 62,400 Time deposits 261,064 264,585 Total deposits 589,138 581,221 Short-term borrowings: Customer repurchase agreements 51,741 47,891 Other short-term borrowings 7,850 7,200 Long-term borrowings 13,787 8,937 Trust preferred capital notes 20,619 20,619 Accrued interest payable and other liabilities 3,749 4,909 Total liabilities 686,884 670,777 Shareholders' equity: Common stock, $1 par, 10,000,000 shares authorized, 6,085,628 shares outstanding at December 31, 2008 and 6,118,717 shares outstanding at December 31, 2007 6,086 6,119 Capital in excess of par value 26,491 26,425 Retained earnings 71,090 69,409 Accumulated other comprehensive income (loss), net (1,367 ) (442 ) Total shareholders' equity 102,300 101,511 Total liabilities and shareholders' equity $ 789,184 $ 772,288 American National Bankshares Inc. and Subsidiaries Consolidated Statements of Income (Dollars in thousands, except share and per share data) Unaudited Three Months Ended Twelve Months Ended December 31 December 31 2008 2007 2008 2007 Interest and Dividend Income: Interest and fees on loans $ 8,594 $ 10,506 $ 35,941 $ 41,499 Interest and dividends on securities: Taxable 1,151 1,185 4,795 4,409 Tax-exempt 381 431 1,621 1,690 Dividends 23 74 214 320 Other interest income 76 104 301 679 Total interest and dividend income 10,225 12,300 42,872 48,597 Interest Expense: Interest on deposits 2,737 3,888 12,280 15,535 Interest on short-term borrowings 289 492 1,629 1,860 Interest on long-term borrowings 134 119 557 602 Interest on trust preferred capital notes 343 343 1,373 1,373 Total interest expense 3,503 4,842 15,839 19,370 Net Interest Income 6,722 7,458 27,033 29,227 Provision for loan losses 600 100 1,620 403 Net Interest Income After Provision for Loan Losses 6,122 7,358 25,413 28,824 Noninterest Income: Trust fees 770 914 3,467 3,578 Service charges on deposit accounts 555 653 2,324 2,531 Other fees and commissions 235 195 857 786 Mortgage banking income 155 195 788 954 Brokerage fees 61 111 431 550 Securities gains (losses), net - 1 (195 ) 135 Impairment of securities - (362 ) (255 ) (362 ) Other 99 196 496 650 Total noninterest income 1,875 1,903 7,913 8,822 Noninterest Expense: Salaries 2,376 2,404 9,792 9,688 Employee benefits 789 585 3,001 2,749 Occupancy and equipment 909 967 3,701 3,527 Bank franchise tax 172 165 694 663 Core deposit intangible amortization 94 94 377 377 Other 1,207 1,114 4,559 4,322 Total noninterest expense 5,547 5,329 22,124 21,326 Income Before Income Taxes 2,450 3,932 11,202 16,320 Income Taxes 767 1,157 3,181 4,876 Net Income $ 1,683 $ 2,775 $ 8,021 $ 11,444 Net Income Per Common Share: Basic $ 0.28 $ 0.45 $ 1.32 $ 1.86 Diluted $ 0.28 $ 0.45 $ 1.31 $ 1.86 Average Common Shares Outstanding: Basic 6,086,868 6,117,571 6,096,649 6,139,095 Diluted 6,090,844 6,133,807 6,105,154 6,161,825 Financial Highlights American National Bankshares Inc. and Subsidiaries (Dollars in thousands, except share data, unaudited) 4th Qtr 3rd Qtr 4th Qtr YTD YTD 2008 2008 2007 2008 2007 EARNINGS Interest income $ 10,225 $ 10,599 $ 12,300 $ 42,872 $ 48,597 Interest expense 3,503 3,743 4,842 15,839 19,370 Net interest income 6,722 6,856 7,458 27,033 29,227 Provision for loan losses 600 280 100 1,620 403 Noninterest income 1,875 2,062 1,903 7,913 8,822 Noninterest expense 5,547 5,485 5,329 22,124 21,326 Income taxes 767 929 1,157 3,181 4,876 Net income 1,683 2,224 2,775 8,021 11,444 PER COMMON SHARE Earnings per share - basic $ 0.28 $ 0.36 $ 0.45 $ 1.32 $ 1.86 Earnings per share - diluted 0.28 0.36 0.45 1.31 1.86 Cash dividends declared 0.23 0.23 0.23 0.92 0.91 Book value per share 16.81 16.86 16.59 16.81 16.59 Book value per share - tangible (a) 12.78 12.82 12.52 12.78 12.52 Closing market price 17.00 18.00 19.97 17.00 19.97 FINANCIAL RATIOS Return on average assets 0.86 % 1.13 % 1.44 % 1.02 % 1.48 % Return on average equity 6.53 8.72 11.05 7.79 11.69 Return on average tangible equity (b) 8.90 11.84 15.05 10.60 16.09 Average equity to average assets 13.13 12.97 12.99 13.10 12.65 Net interest margin, taxable equivalent 3.85 3.90 4.31 3.87 4.24 Efficiency ratio 62.36 59.51 53.58 60.83 54.44 Effective tax rate 31.31 29.46 29.43 28.40 29.88 PERIOD-END BALANCES Securities $ 140,816 $ 141,247 $ 157,149 $ 140,816 $ 157,149 Loans held for sale 1,764 2,269 1,368 1,764 1,368 Loans, net of unearned income 571,110 576,598 551,391 571,110 551,391 Goodwill and other intangibles 24,543 24,637 24,920 24,543 24,920 Assets 789,184 800,645 772,288 789,184 772,288 Assets - tangible (a) 764,641 776,008 747,368 764,641 747,368 Deoposits 589,138 589,087 581,221 589,138 581,221 Customer repurchase agreements 51,741 44,951 47,891 51,741 47,891 Other short-term borrowings 7,850 25,920 7,200 7,850 7,200 Long-term borrowings 34,406 34,444 29,556 34,406 29,556 Shareholders' equity 102,300 102,714 101,511 102,300 101,511 Shareholders' equity - tangible (a) 77,757 78,077 76,591 77,757 76,591 AVERAGE BALANCES Securities $ 137,947 $ 141,697 $ 148,741 $ 145,371 $ 147,480 Loans held for sale 1,669 1,986 1,211 1,869 1,842 Loans, net of unearned income 571,081 572,196 553,900 565,530 547,934 Interest-earning assets 720,197 724,368 713,270 722,009 710,687 Goodwill and other intangibles 24,600 24,695 24,957 24,736 25,098 Assets 785,182 786,804 773,228 785,868 773,639 Assets - tangible (a) 760,582 762,109 748,271 761,132 748,541 Interest-bearing deposits 491,701 480,133 484,395 483,544 488,209 Deposits 590,196 577,263 586,545 581,701 590,212 Customer repurchase agreements 49,868 51,038 51,562 52,264 48,088 Other short-term borrowings 6,788 17,589 340 9,818 346 Long-term borrowings 34,436 34,474 29,586 34,235 32,245 Shareholders' equity 103,126 102,052 100,481 102,917 97,854 Shareholders' equity - tangible (a) 78,526 77,357 75,524 78,181 72,756 Financial Highlights American National Bankshares Inc. and Subsidiaries (Dollars in thousands, except share data, unaudited) 4th Qtr 3rd Qtr 4th Qtr YTD YTD 2008 2008 2007 2008 2007 CAPITAL Average shares outstanding - basic 6,086,868 6,093,851 6,117,571 6,096,649 6,139,095 Average shares outstanding - diluted 6,090,844 6,100,089 6,133,807 6,105,154 6,161,825 Shares repurchased 7,100 7,850 8,700 46,150 61,900 Average price of shares repurchased $ 16.40 $ 17.42 $ 21.93 $ 19.58 $ 21.96 ALLOWANCE FOR LOAN LOSSES Beginning balance $ 8,083 $ 7,932 $ 7,334 $ 7,395 $ 7,264 Provision for loan losses 600 280 100 1,620 403 Charge-offs (1,012 ) (179 ) (84 ) (1,564 ) (515 ) Recoveries 153 50 45 373 243 Ending balance $ 7,824 $ 8,083 $ 7,395 $ 7,824 $ 7,395 LOANS Construction and land development $ 63,361 $ 65,826 $ 69,803 $ 63,361 $ 69,803 Commercial real estate 207,160 208,046 198,332 207,160 198,332 Residential real estate 136,480 139,683 133,899 136,480 133,899 Home equity 57,170 55,665 48,313 57,170 48,313 Commercial and industrial 98,546 99,139 91,028 98,546 91,028 Consumer 8,393 8,239 10,016 8,393 10,016 Total $ 571,110 $ 576,598 $ 551,391 $ 571,110 $ 551,391 NONPERFORMING ASSETS AT PERIOD-END Nonperforming loans: 90 days past due $ - $ - $ - $ - $ - Nonaccrual 2,845 6,674 2,639 2,845 2,639 Foreclosed real estate 4,311 707 632 4,311 632 Nonperforming assets $ 7,156 $ 7,381 $ 3,271 $ 7,156 $ 3,271 ASSET QUALITY RATIOS Annualized net chargeoffs to average loans 0.60 % 0.09 % 0.03 % 0.21 % 0.05 % Nonperforming assets to total assets 0.91 0.92 0.42 0.91 0.42 Nonperforming loans to total loans 0.50 1.16 0.48 0.50 0.48 Allowance for loan losses to toal loans 1.37 1.40 1.34 1.37 1.34 Allowance for loan losses to nonperforming loans 275.01 121.11 280.22 275.01 280.22 OTHER DATA Fiduciary assets at period-end (c) $ 326,614 $ 368,341 $ 404,478 $ 326,614 $ 404,478 Retail brokerage assets at period-end (c) $ 84,348 $ 91,026 $ 95,539 $ 84,348 $ 95,539 Number full time-time equivalent employees 258 258 263 258 259 Number of full service offices 20 20 19 20 19 Number of loan production offices 1 1 1 1 1 Number of ATM's 24 23 23 24 23 Notes: (a) - Excludes goodwill and other intangible assets (b) - Excludes amortization expense, net of tax, of intangible assets (c) - Market value Net Interest IncomeAnalysis For the Three Months Ended December 31, 2008 and 2007 (in thousands, except yields and rates) Interest Average Balance Income/Expense Yield/Rate 2008 2007 2008 2007 2008 2007 Loans: Commercial $ 93,548 $ 88,330 $ 1,296 $ 1,694 5.54 % 7.67 % Real Estate 470,968 456,583 7,132 8,596 6.06 7.53 Consumer 8,234 10,198 189 233 9.18 9.14 Total loans 572,750 555,111 8,617 10,523 6.02 7.58 Securities: Federal agencies 43,373 58,408 533 695 4.92 4.76 Mortgage backed 46,237 36,499 581 463 5.03 5.07 State and municipal 43,180 47,272 595 644 5.51 5.45 Other securities 5,157 6,562 34 96 2.64 5.85 Total securities 137,947 148,741 1,743 1,898 5.05 5.10 Deposits in other banks 9,500 9,418 76 104 3.20 4.42 Total interest-earning assets 720,197 713,270 10,436 12,525 5.80 7.02 Non-earning assets 64,985 59,958 Total assets $ 785,182 $ 773,228 Deposits: Demand $ 112,556 $ 102,991 203 305 0.72 1.18 Money market 57,514 52,740 232 345 1.61 2.62 Savings 60,169 63,236 55 160 0.37 1.01 Time 261,462 265,428 2,247 3,078 3.44 4.64 Total deposits 491,701 484,395 2,737 3,888 2.23 3.21 Customer repurchase agreements 49,868 51,562 274 488 2.20 3.79 Other short-term borrowings 6,788 340 15 4 0.88 4.71 Long-term borrowings 34,436 29,586 477 462 5.54 6.25 Total interest-bearing liabilities 582,793 565,883 3,503 4,842 2.40 3.42 Noninterest-bearing demand deposits 98,495 102,150 Other liabilities 768 4,714 Shareholders' equity 103,126 100,481 Total liabilities and shareholders' equity $ 785,182 $ 773,228 Interest rate spread 3.40 % 3.60 % Net interest margin 3.85 % 4.31 % Net interest income (taxable equivalent basis) 6,933 7,683 Less:Taxable equivalent adjustment 211 225 Net interest income $ 6,722 $ 7,458 Net Interest Income Analysis For the Years Ended December 31, 2008 and 2007 (in thousands, except yields and rates) Average Balance Interest Income/Expense Average Yield/Rate 2008 2007 2008 2007 2008 2007 Loans: Commercial $ 91,117 $ 89,673 $ 5,515 $ 6,980 6.05 % 7.78 % Real Estate 467,508 449,683 29,712 33,621 6.36 7.48 Consumer 8,774 10,420 795 975 9.06 9.36 Total loans 567,399 549,776 36,022 41,576 6.35 7.56 Securities: Federal agencies 45,660 68,521 2,215 3,032 4.85 4.42 Mortgage-backed 47,997 25,406 2,433 1,255 5.07 4.94 State and municipal 45,573 46,069 2,505 2,530 5.50 5.49 Other 6,141 7,484 277 438 4.51 5.85 Total securities 145,371 147,480 7,430 7,255 5.11 4.92 Deposits in other banks 9,239 13,431 301 679 3.26 5.06 Total interest earning assets 722,009 710,687 43,753 49,510 6.06 6.97 Nonearning assets 63,859 62,952 Total assets $ 785,868 $ 773,639 Deposits: Demand $ 109,492 $ 107,834 803 1,550 0.73 % 1.44 % Money market 53,659 52,843 1,011 1,429 1.88 2.70 Savings 61,620 66,246 331 845 0.54 1.28 Time 258,773 261,286 10,135 11,711 3.92 4.48 Total deposits 483,544 488,209 12,280 15,535 2.54 3.18 Customer repurchase agreements 52,264 48,088 1,377 1,841 2.63 3.83 Other short-term borrowings 9,818 346 252 19 2.57 5.49 Long-term borrowings 34,235 32,245 1,930 1,975 5.64 6.12 Total interest bearing liabilities 579,861 568,888 15,839 19,370 2.73 3.40 Non interest bearing demand deposits 98,157 102,003 Other liabilities 4,933 4,894 Shareholders' equity 102,917 97,854 Total liabilities andshareholders' equity $ 785,868 $ 773,639 Interest rate spread 3.33 % 3.57 % Net interest margin 3.87 % 4.24 % Net interest income (taxable equivalent basis) 27,914 30,140 Less:Taxable equivalent adjustment 881 913 Net interest income $ 27,033 $ 29,227
